File pursuant to Rule 497(e) Registration No. 033-74470 Supplement Dated July 16, 2015, to the Prospectuses of the Money Market Portfolio (“Money Market Portfolio”), U.S. Treasury Portfolio (“U.S. Treasury Portfolio”), U.S. Government Portfolio (U.S. Government Portfolio”) and Municipal Portfolio (“Municipal Portfolio”), each a series of Daily Income Fund, dated July 29,2014 THIS SUPPLEMENT RELATES TO THE PROSPECTUSES OF THE MONEY MARKET PORTFOLIO, U.S. TREASURY PORTFOLIO, U.S. GOVERNMENT PORTFOLIO and MUNICIPAL PORTFOLIO FOR THE FOLLOWING SHARE CLASSES: Money Market Portfolio U.S. Treasury Portfolio U.S. Government Portfolio Municipal Portfolio Institutional Class Shares (“Institutional Shares”) IMBXX ITBXX RTGXX No ticker symbol Institutional Service Class Shares (“Institutional Service Shares”) IMAXX IDAXX No ticker symbol No ticker symbol Investor Class Shares (“Investor Shares”) DNVXX DUVXX No ticker symbol No ticker symbol Investor Service Class Shares (“Investor Service Shares”) DSMXX DRIXX No ticker symbol DSIXX Fiduciary Class Shares (“Fiduciary Shares”) DFDXX DFCXX DGFXX Not Offered Investor Select Class Shares (“Investor Select Shares”)” DISXX TNVXX DGIXX Not Offered Retail Class Shares (“Retail Shares”) DRTXX No ticker symbol DREXX DMTXX Advantage Primary Liquidity Fund Shares (“Advantage Primary Liquidity Shares”) ADLXX Not Offered Not Offered Not Offered Advantage Government Liquidity Fund Shares (“Advantage Government Liquidity Shares”) Not Offered Not Offered ADGXX Not Offered Advantage Municipal Liquidity Fund Shares (“Advantage Municipal Liquidity Shares”) Not Offered Not Offered Not Offered ADMXX moneymarket Xpress Fund Shares (“Xpress Shares”) No ticker symbol Not Offered Not Offered Not Offered The following is added to the section entitled “Management, Organization and Capital Structure” of each Prospectus: Legal Proceedings On May 18, 2015, Island Intellectual Property LLC and Double Rock Corporation filed a lawsuit in the Supreme Court of the State of New York, County of New York, against Reich & Tang Deposit Solutions, LLC, Reich & Tang Asset Management, LLC (“RTAM”), and Michael Lydon.The lawsuit seeks to compel the payment of royalties under a license agreement relating to certain patents owned by Island Intellectual Property LLC, as well as damages for fraudulent inducement. RTAM and its affiliates that are named in this lawsuit believe the claims have no merit and they will vigorously defend themselves against this lawsuit. 1411 Broadway, 28th Floor New York, NY 10018-3450 (800) 433-1918 Please retain this Supplement for future reference.
